ORDER
PER CURIAM.
Searl Dunn (“Defendant”) appeals from the judgment upon his conviction by a jury of one count of attempted enticement of a child, Section 566.151, RSMo 2000.1 Defendant argues the trial court: (1) erred in overruling his motion for judgment of acquittal at the close of the evidence because none of the communications made by Defendant to B.S. were sufficient to constitute a substantial step toward the enticement of a child; and (2) abused its discretion in admitting references in the interrogation video to Defendant viewing pornography on the internet.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err or abuse its discretion. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 2000.